COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Don Jacobson Automobiles, Inc. d/b/a Hillcroft Auto Co.

Appellate case number:   01-20-00436-CV

Trial court case number: 1152048

Trial court:             County Civil Court at Law No. 4 of Harris County

       Relator, Don Jacobson Automobiles, Inc. d/b/a Hillcroft Auto Co., has filed a motion for
rehearing. It is ordered that the motion for rehearing is denied.

Judge’s signature: ___________/s/ Russell Lloyd________________
                              Acting for the Court

Panel consists of Chief Justice Radack and Justices Lloyd and Countiss.

Date: December 17, 2020